F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                       November 25, 2005
                                 TENTH CIRCUIT
                                                                           Clerk of Court

 LARRY JOE PARNELL, JR.,

       Petitioner - Appellant,
                                                        No. 05-6083
 v.                                              (D.C. No. CIV-04-1453-F)
                                                       (W.D. Okla.)
 STATE OF OKLAHOMA; COUNTY
 OF OKLAHOMA; RON WARD,

       Respondents - Appellees.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.


      Larry Joe Parnell, Jr., an inmate appearing pro se, seeks a certificate of

appealability (“COA”) to appeal from the district court’s denial of his habeas

petition filed pursuant to 28 U.S.C. § 2254. On appeal, Mr. Parnell claims that he

received constitutionally defective trial and appellate counsel and was denied due

process and equal protection in state post-conviction proceedings thereby

warranting consideration of his federal claims. He contends that the district court

wrongly dismissed his petition as untimely. Because Mr. Parnell has not made a

“substantial showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000), we deny a COA
and dismiss the appeal.

      Mr. Parnell was convicted, after a jury trial, of trafficking in illegal drugs

(Count I), possession of a firearm during the commission of a felony (Count II),

and two counts of possession of drug paraphernalia (Counts III and V). He was

sentenced to serve fourteen years on Count I, two years on count II, and one year

each on Counts III and V. Counts I and II ran consecutively, with the sentences

on Counts III and V running concurrently with each other and with the sentence

imposed for Count I. Fines were also imposed. On April 25, 2002, the Oklahoma

Court of Criminal Appeals (“OCCA”) affirmed the judgment and sentence. R.

Doc. 7, Ex. 3. On January 22, 2004, Mr. Parnell sought post-conviction relief in

state district court. The district court’s denial of post-conviction relief was

affirmed by the OCCA on June 17, 2004. R. Docs. 5 & 7.

      Mr. Parnell filed his federal habeas petition on October 28, 2004. The

magistrate judge recommended that the petition be dismissed as time barred

pursuant to the one-year limitation period in 28 U.S.C. § 2244(d)(1). Mr.

Parnell’s conviction became final on July 25, 2002 (90 days after the judgment in

his direct criminal appeal), and the one-year limitation period expired on July 25,

2003. See Hall v. Scott, 292 F.3d 1264, 1266 (10th Cir. 2002). State post-

conviction proceedings did not toll the one-year period because they commenced

after the limitation period expired. 28 U.S.C. § 2244(d)(2); Fisher v. Gibson, 262


                                           2
F.3d 1135, 1142-43 (10th Cir. 2001). The magistrate judge also rejected

equitable tolling. Mr. Parnell objected to the report and recommendation, which

the district court adopted, dismissing the petition as time-barred.

      Where the district dismisses a petition on procedural grounds, a COA

requires the inmate to demonstrate that it is reasonably debatable whether (1) the

petition states a valid claim of the denial of a constitutional right, and (2) the

district court’s procedural ruling is correct. Slack, 529 U.S. at 484; see also

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). A petitioner’s failure to know

about the one-year limitation period does not constitute the rare and exceptional

circumstances where equitable tolling might be appropriate. See Burger v. Scott,

317 F.3d 1133, 1141-44 (10th Cir. 2003). The district court’s procedural ruling is

not reasonably debatable.

      We DENY Mr. Parnell’s application for a COA and DISMISS the appeal.



                                         Entered for the Court

                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                           3